NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3866
                                      ___________

                                HAROLD BEAUVAIS,
                                              Petitioner
                                       v.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________
                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A026-029-563)
                    Immigration Judge: Honorable Andrew Arthur
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 23, 2011
                Before: SLOVITER, FISHER and WEIS, Circuit Judges
                          Opinion filed July 27, 2011
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM.

              Harold Beauvais, proceeding pro se, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order upholding the Immigration Judge’s (“IJ”) decision

ordering his removal to Haiti and denying his application for deferral of removal under

the Convention Against Torture (“CAT”). For the reasons that follow, we will deny the

petition for review.
                                              I.

              Beauvais is a citizen of Haiti who entered the United States in 1983 as a

refugee. He obtained lawful permanent resident status in 1992. In 2002, Beauvais was

convicted in the United States District Court for the Southern District of Florida of

possession with intent to distribute more than 50 grams of cocaine base, and he was

sentenced to 240 months’ imprisonment. The Department of Homeland Security initiated

removal proceedings against Beauvais in 2008, and he filed an application for asylum,

withholding of removal, and CAT protection. The Immigration Judge found Beauvais

removable based on his drug conviction, which constituted both an aggravated felony and

a controlled substances violation, and concluded that the conviction rendered Beauvais

ineligible for asylum or withholding of removal.

              In his application for CAT protection, Beauvais alleged that, because of his

prior affiliation with a paramilitary group known as “Defacto,”1 he was in danger of

being killed. Before the IJ, Beauvais testified that he originally left Haiti because thefts

and mistreatment by the Macoutes made life difficult. AR 123. After obtaining


1
  Before the IJ, Beauvais explained that “Defacto” is used interchangeably with the name
“Lavalas,” which he identified as the party of former-President Aristide. Likewise,
Beauvais explained that the Convergence party, which is opposed to Defacto/Lavalas, is
associated with the Ton Ton Macoutes (“Macoutes”), and that those terms are also used
interchangeably. For convenience, and to avoid confusion, we will refer to the groups as
“Defacto” and “Macoutes.” However, we note that there exists some authority indicating
that these groups are not necessarily so well-defined. See, e.g., Civil v. INS, 140 F.3d 52,
60 n.9 (1st Cir. 1998) (describing the evolution of groups related to the Macoutes).

                                              2
permanent resident status in the United States, Beauvais returned to Haiti several times to

visit family. He alleged that two visits in particular demonstrated a likelihood that he

would be harmed if he is removed to Haiti.

              Beauvais testified that he visited Haiti sometime in 1999 or 2000. During

this trip, he witnessed the murder of his cousin, Ti Will. AR 138. Beauvais explained

that Ti Will was a Macoutes, and that he was killed on the street by an unidentified

Defacto member. AR 142. When Beauvais became visibly upset, someone in the crowd

threatened that he would face similar treatment for showing sympathy to a Macoutes. Id.

Beauvais stated that he was staying with his mother at the time, but had to leave because,

for several days following Ti Will’s death, unknown individuals threw rocks at the house

in the middle of the night. AR 142-44. He then hid at his godmother’s home until his

return to the United States several days later. AR 145. Beauvais explained that although

he was initially a Defacto supporter, his cousin’s murder caused him to support the

Macoutes. AR 153.

              Beauvais testified that he returned to Haiti for three months in 2002 -- his

last trip before being arrested in the United States -- and faced further problems.

Beauvais stated that, while in the United States, he occasionally sent food, supplies, and

money to his cousin, Jocelyn, who had a leadership role in a political party. He initially

testified that, upon his arrival in Haiti, he was told that Macoutes members were after him

because they learned that he was providing support to Defacto through Jocelyn. AR 130-

                                              3
32, 147-48. Later, Beauvais testified that Jocelyn was a Macoutes member, and that

Defacto party members, not Macoutes, sought to harm him. AR 154. Because he felt

threatened, Beauvais had to hide out in different places throughout his stay in Haiti. AR

132-35. Beauvais further testified that Jocelyn was killed sometime around 2007 or

2008, presumably because of political party conflicts, and that he fears the same will

happen to him. AR 146-47.

              Beauvais testified further that he had never been arrested while in Haiti.

AR 156. On cross-examination, however, the Government noted that Beauvais’s 1983

asylum application indicated that he was arrested for disturbing the peace and jailed for

three months. AR 168, 211. When asked to explain the inconsistency, Beauvais said that

he did not testify about his arrest and detention because it “happened [a] long, long time

ago.” AR 168.

              Beauvais also submitted the supporting testimony of three fellow inmates,

though none had any first-hand knowledge of Beauvais’s experiences in Haiti. The IJ

denied relief, reasoning that Beauvais was incredible, and that, notwithstanding the

adverse credibility determination, Beauvais had failed to meet the standard for obtaining

CAT relief.

       Beauvais appealed to the BIA, and his notice of appeal appeared to challenge only

the IJ’s adverse credibility determination. See AR 43-45. The BIA dismissed the appeal,

upholding the IJ’s adverse credibility determination. Beauvais timely filed this petition

                                             4
for review.

                                             II.

              We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Because the BIA

issued its own opinion, we review its decision rather than that of the IJ. See Li v. Att’y

Gen., 400 F.3d 157, 162 (3d Cir. 2005). However, we also look to the decision of the IJ

to the extent that the BIA deferred to or adopted the IJ’s reasoning. See Chavarria v.

Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006). We review the Agency’s factual

determinations, including adverse credibility determinations, for substantial evidence,

upholding them unless any reasonable adjudicator would be compelled to reach a

contrary conclusion. See Fiadjoe v. Att’y Gen., 411 F.3d 135, 153 (3d Cir. 2005).

              Beauvais bore the burden of demonstrating, through credible evidence, his

entitlement to protection under the CAT. See 8 C.F.R. § 1208.16(c). Because Beauvais

filed his application in 2010, it is governed by the REAL ID Act of 2005. Under the

REAL ID Act, an IJ must evaluate an applicant’s credibility under the totality of the

circumstances and consider all relevant factors, including:

              the demeanor, candor, or responsiveness of the applicant . . . ,
              the inherent plausibility of the applicant’s . . . account, the
              consistency between the applicant’s . . . written and oral
              statements (whenever made and whether or not under oath,
              and considering the circumstances under which the statements
              were made), the internal consistency of each such statement,
              the consistency of such statements with other evidence of
              record . . . , and any inaccuracies or falsehoods in such
              statements, without regard to whether an inconsistency,
              inaccuracy, or falsehood goes to the heart of the applicant’s
                                             5
              claim, or any other relevant factor.

8 U.S.C. § 1158(b)(1)(B)(iii). In this case, the IJ reasoned -- and the BIA agreed -- that

inconsistencies in Beauvais’s testimony, as well as inconsistencies between his testimony

and applications for relief, indicated a lack of credibility.

              The IJ first noted that Beauvais provided inconsistent testimony concerning

which political party he and his cousin, Jocelyn, supported, and which party sought to

harm Beauvais. Moreover, Beauvais’s testimony was inconsistent with the claim for

relief in his application. His testimony suggested that he faced problems in Haiti and

fears additional trouble because he showed support for his cousins, who were Macoutes.

However, Beauvais claimed in his 2010 asylum application that he had enemies in Haiti

because of his earlier affiliation with the opposition Defacto paramilitary group.

              Finally, the IJ noted that Beauvais denied ever being arrested in Haiti,

despite having been arrested and detained for three months on charges that Beauvais

testified were unwarranted. See AR 168-69, 211. The IJ reasonably questioned this

inconsistency, as well as Beauvais’s explanation for failing to mention his arrest and

detention, given that the arrest served as the basis for his original asylum application.

See AR 211.

              Given these significant discrepancies in Beauvais’s testimony, we are not

compelled to conclude that the BIA and the IJ erred in finding Beauvais incredible.

Accordingly, we will deny the petition for review.

                                               6